EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory P. Einhorn on 3/22/2021.

The claims dated 2/5/2021 have been amended as follows:
IN CLAIM 1:

	In line 21, delete the word “and”.

IN CLAIM 29:

	In line 13, delete the word “and”.

IN CLAIM 30:

	Starting in line 1, replace the phrase “a 1:1 mixture of: the molecular probe mix of claim 1(b); and, the accelerating adjuvant additive solution of claim 1(a)” with the phrase “the composition or solution of claim 1”.

IN CLAIM 35:

	In line 3, add the word “sodium” before the phrase “dextran sulphate”.

IN CLAIM 36:

	Starting in line 1, replace the phrase “a 1:1 mixture of: the molecular probe mix of claim 1(b); and, the accelerating adjuvant additive solution of claim 1(a)” with the phrase “the composition or solution of claim 1”.

IN CLAIM 37:



	In line 14, delete the word “and”.

IN CLAIM 38:

	In line 3, add the word “sodium” before the phrase “dextran sulphate”.



ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
The amendments and arguments presented in the papers filed 2/5/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/15/2020 listed below have been reconsidered as indicated:
a)	The objections of claim 1 are withdrawn in view of the amendments to the claims.



c)	The rejections of claims 1, 29-30 and 33-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

Election/Restrictions
The election of species applied 9/19/2018 was withdrawn during prosecution.

The restriction requirement between Group II (original claims 9-14) and Group III (original claims 15-19) as set forth in the Office action mailed on 9/19/2018 is withdrawn.

Claim Interpretation
	The following claim interpretation replaces previous claim interpretations.

CLAIM 1:
	Claim 1 is drawn to a “composition or a solution” comprising a 1:1 mixture of two solution components, and as such the claim broadly encompasses additional elements mixed with the claimed 1:1 mixture element. This includes elements that may bring in additional amounts of water, dextran sulphate, etc., that would dilute and mix with the claimed 1:1 mixture element. Thus, the concentrations of the components within the final composition or solution are not limited by the claim.


	Component (a) making up 50% of the 1:1 mixture may be one of two embodiments. The first embodiment identified as (a)(1) has:
	a NaOH, i.e. sodium hydroxide, concentration of about 1.07%;
	a sodium dextran sulphate concentration of about 49.46%;
	a H2O, i.e. water, concentration of about 32.97%; and
	a SSC 20x citrate buffer concentration of about 16.48%.
Additional elements to component (a)(1) are excluded as the above elements account for about 100% of the component. 
	The second embodiment identified as (a)(2) has:
	a NaOH, i.e. sodium hydroxide, concentration of about 0.43%;
	a sodium dextran sulphate concentration of about 28.57%;
	a H2O, i.e. water, concentration of about 28.57%;
	a SSC 20x citrate buffer concentration of about 13.86%; and
	an ethylene carbonate concentration of about 28.57%.
Additional elements to component (a)(2) are excluded as the above elements account for about 100% of the component. 
	Component (b) making up the other 50% of the 1:1 mixture is a molecular probe mix comprising:
	a formamide volume/volume concentration of about 40%;
	a sodium dextran sulphate volume/volume concentration of about 10%;
	an “others” volume/volume concentration of about 25%; and
	a H2O, i.e. water, volume/volume concentration of about 25%.

	The claimed composition results in a two embodiments of the 1:1 mixture element that have the following elements at the following final concentrations.
	The first embodiment is a 1:1 mixture of component (a)(1) and component (b) that has:
	a NaOH, i.e. sodium hydroxide, concentration of about 0.535%;
	a sodium dextran sulphate concentration of about 29.73%;
	a H2O, i.e. water, concentration of about 28.985%;
	a SSC 20x citrate buffer concentration of about 8.24%.
	a formamide volume/volume concentration of about 20%; and
	an “others” volume/volume concentration of about 12.5%.
Additional elements to the first embodiment of the 1:1 mixture are excluded as the above elements account for about 100% of the composition as claimed.
	The second embodiment is a 1:1 mixture of component (a)(2) and component (b) that has:
	a NaOH, i.e. sodium hydroxide, concentration of about 0.215%;
	a sodium dextran sulphate concentration of about 19.285%;
	a H2O, i.e. water, concentration of about 26.785%;
	a SSC 20x citrate buffer concentration of about 6.93%;
	an ethylene carbonate concentration of about 14.285%.
	a formamide volume/volume concentration of about 20%; and
	an “others” volume/volume concentration of about 12.5%.

	The above concentrations are only limited to the 1:1 mixture component that comprises the claimed composition or solution. The claims broadly encompass additional elements resulting in final concentrations that differ from an embodiment that consists of the claimed 1:1 mixture.
While the concentrations of the elements of the presently claimed accelerating adjuvant additive are defined in the claim, the concentrations within the overall composition or solution is not defined nor limited. The claim broadly encompasses an embodiment in which the 1:1 mixture is only 0.01% of the overall composition or solution as well as an embodiment in which the 1:1 mixture is 99.99% of the overall composition or solution. The claim also encompasses any additional elements based on the use of the term “comprising” in the preamble, including additional amounts of NaOH and/or citrate buffer. For example, the claim broadly encompasses a composition made from 50% the 1:1 mixture having component (a)(2) and component (b) and 50% water. Such a composition would have the following concentrations:
	a NaOH, i.e. sodium hydroxide, concentration of about 0.1075%;
	a sodium dextran sulphate concentration of about 9.6425%;
	a H2O, i.e. water, concentration of about 63.3925%;
	a SSC 20x citrate buffer concentration of about 3.465%;
	an ethylene carbonate concentration of about 7.1425%.
	a formamide volume/volume concentration of about 10%; and
	an “others” volume/volume concentration of about 6.25%.

	1) sodium dextran sulphate; 2) NaOH; 3) H2O; 4) SSC 20x citrate buffer; 5) ethylene carbonate; 6) formamide and 7) others; or 
	1) sodium dextran sulphate; 2) NaOH; 3) H2O; 4) SSC 20x citrate buffer; 5) formamide and 6) others,
because the final concentration of the elements within the claimed composition or solution are not clearly limited.

CLAIM 29:
	The claim is draw to a kit. The kit comprises an accelerating adjuvant solution; and a molecular probe mix. The two components are defined in the claim. The components are separate because if they were mixed one solution would comprise the kit rather than two. The concentrations of the recited elements limit the two solutions to consisting of the recited elements because the concentrations account for about 100% of the respective solutions.

CLAIM 30:
	The claim is drawn to a kit. The kit comprises the composition or solution of claim 1.

CLAIM 33:
	The claim further limits claim 1 specifying the accelerating adjuvant additive solution comprises: about 1.07% of sodium hydroxide, about 49.46% dextran sulphate, 
	1) sodium dextran sulphate; 2) NaOH; 3) H2O; 4) SSC 20x citrate buffer; 5) formamide and 6) others.

CLAIM 34:
	The claim further limits claim 1 specifying the accelerating adjuvant additive solution comprises: 0.43% sodium hydroxide, 28.57% ethylene carbonate, 28.57% dextran sulphate, about 28.57% water and 13.86% SSC 20x. Additional elements to the accelerating adjuvant additive solution are excluded as the above elements account for about 100% of the accelerating adjuvant addition solution as claimed. However, the accelerating adjuvant additive solution represents 50% of the 1:1 mixture that comprises the claimed composition or solution and the 1:1 mixture may be further mixed with any additional components, elements or solutions. As such the claimed composition or solution may have any concentration of: 
	1) sodium dextran sulphate; 2) NaOH; 3) H2O; 4) SSC 20x citrate buffer; 5) ethylene carbonate; 6) formamide and 7) others.

CLAIM 35:

	about 14% ethylene carbonate;
	about 0.2% v/v NaOH;
	about 19% sodium dextran sulphate; and
	about 26.05% v/v water.
The other about 40.75% v/v of the composition of solution is made up of at least:
	about 6.93 SSC 20x citrate buffer;
	about 20% formamide volume/volume; and 
	12.5% “others” volume/volume concentration.
In view of the instant specification (para. 211), the claim encompasses a composition or solution that consists of a 1:1 mixture of the DOMO additive (about 0.43% NaOH, about 28.57% ethylene carbonate, about 28.57% dextran sulphate, about 28.57% water and about 13.86% SSC 20x citrate buffer) and the molecular probe mix.
	While the claim encompasses additional elements to those recited in the claim, the amount of ethylene carbonate, NaOH, sodium dextran sulphate and water in the overall composition or solution are limited to the recited concentrations.

CLAIM 36:
	The claim is drawn to a slide comprising the composition or solution of claim 1.

CLAIM 37:
	The claim is drawn to a slide having disposed on it a solution comprised of any amount of the molecule probe mix described and any amount of the accelerating adjuvant additive solution described. Any additional elements may be included with the 

NEW CLAIM 38:
	The claims further limits claim 37 specifying the solution disposed on the slide has final concentrations of:
	about 14% ethylene carbonate;
	about 0.2% v/v NaOH;
	about 19% sodium dextran sulphate; and
	about 26.05% v/v water.
The other about 40.75% v/v of the solution disposed on the slide is made up of at least:
	about 6.93 SSC 20x citrate buffer;
	about 20% formamide volume/volume; and 
	12.5% “others” volume/volume concentration.
In view of the instant specification (para. 211), the claim is describing a solution that consists of a 1:1 mixture of the DOMO additive (about 0.43% NaOH, about 28.57% ethylene carbonate, about 28.57% dextran sulphate, about 28.57% water and about 13.86% SSC 20x citrate buffer) and the molecular probe mix. The claim is interpreted as excluding a slide in which an additional solution is disposed on the slide that mixes with the claimed solution because it would lead to the final concentrations of the solution that are below that which are claimed.
	While the claim encompasses additional elements to those recited in the claim, the amount of ethylene carbonate, NaOH, sodium dextran sulphate and water in the overall composition or solution are limited to the recited concentrations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compositions are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634